Luke, J.
Willie McCauley and Squire Woodyard were convicted of manufacturing liquor. A reversal of the judgment must be had as to McCauley, under the following rule of law quoted from Hobbs v. State, 8 Ga. App. 53 (3) (68 S. E. 515) : “When alibi is the only defense set up by a defendant in a criminal case, and this defense is sustained by testimony, the jury should be properly instructed in the rules governing the consideration of the subject of alibi, even in the absence of a request, and although the defense of alibi is included in the general plea of ‘not guilty.’ It is the duty of the court to instruct the jury, without request, in the law applicable to the substantial issues presented by the evidence.”
There being sufficient evidence to support the jury’s verdict finding Woodyard guilty, and the motion for a new trial disclosing no reversible ' error as to him, the court properly overruled the motion for a new trial in so far as Woodyard is concerned.

Judgment reversed as to McCmley, and affirmed as to Wood-yard.


Broyles, C. J., and Bloodworth, J., concur.